DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, Miloseski (US 2019/0014205 A1) failed to disclose acquiring a new function to be prompted in the terminal, and acquiring a predetermined condition to be met for prompting the new function; and trigging a predetermined first application invoking notification bar to push the new function when the predetermined condition is met.
Instead, Miloseski discloses determining, using one or more processors, an event associated with a first application; determining, using the one or more processors, an action library including a plurality of actionable items; identifying, using the one or more processors, from the action library, a first actionable item associated with the first application based on the event; generating, using the one or more processors, a first action menu based on the first actionable item, the first action menu including a first deep link to perform the first actionable item; and presenting, using the one or more processors, the first action menu in association with the first application in response to the event.
Regarding claim 7, the prior art of record, Miloseski (US 2019/0014205 A1) failed to disclose a function prompting apparatus, applied to a terminal, the apparatus comprising: a processor; and a memory device storing instructions executable by the processor; wherein the processor is configured to acquire a new function to be prompted in the terminal, and acquiring a predetermined condition to be met for prompting the new function; and trigger a predetermined first application invoking notification bar to push the new function when the predetermined condition is met.
Instead, Miloseski discloses a system comprising a memory having instructions for determining, using one or more processors, an event associated with a first application; determining, using the one or more processors, an action library including a plurality of actionable items; identifying, using the one or more processors, from the action library, a first actionable item associated with the first application based .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194